Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed. 
Suzuki et al. (US 3174286, hereinafter Suzuki) and Mabuchi (US 2009/0109311, hereinafter Mabuchi) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Suzuki and Mabuchi fails to teach or suggest “…the first read operation is executed to read, from the plurality of pieces of the image data stored in the memory, a piece of the image data corresponding to the first internal address information; and a bus interface in any one of the plurality of semiconductor substrates, wherein the bus interface is configured to execute communication for first address information with an external device;Page 3 of 18Application No. 17/046,892Reply to Office Action of October 18, 2021 supply the memory control unit with the first internal address information and transmit, to the external device, the read piece of the image data corresponding to the first internal address information” in combination with all other limitations recited in claim 1.
Independent claim 21 recites similarly allowed limitations. 
Dependent claims 2-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki and Mabuchi are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Suzuki discloses, an imaging device comprising: a plurality of pixels (104) formed in any of a plurality of semiconductor substrates that is stacked, the plurality of pixels being each configured to perform photoelectric conversion (par [0014], fig 1); a memory unit (109) formed in any of the plurality of semiconductor substrates, the memory unit being configured to store image data generated on a basis of a result of the photoelectric conversion (par [0016], fig 1); a memory control unit (103) formed in any of the plurality of semiconductor substrates, the memory control unit being configured to perform a read operation (pars [0015]-[0016] and [0033]); and a bus interface (110) formed in any of the plurality of semiconductor substrates, the bus interface being configured to perform communication for first address information with an external device, supply the memory control unit with the first internal address information, and transmit the image data read by the memory control unit to the external device (par [0016]).
Suzuki fails to explicitly disclose limitations which are disclosed by Mabuchi as follows: a memory control unit (11) formed in any of the plurality of semiconductor substrates, the memory control unit being configured to perform a read operation on a basis of first internal address information, the read operation being for reading, from the memory unit, image data corresponding to the first internal address information among pieces of the image data (pars [0027] and [0066]-[0072]).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696